Citation Nr: 1451903	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  08-09 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for tinnitus.

2.  Entitlement to an initial rating higher than 10 percent for lumbosacral strain.

3.  Entitlement to an initial rating higher than 10 percent for gastroesophageal reflux disease (GERD).

4.  Entitlement to an initial compensable rating for a right elbow condition.

5.  Entitlement to an initial compensable rating for a right great toe disability, status post Austin osteotomy with bunionectomy.

6.  Entitlement to an initial compensable rating for residuals of a right quadriceps injury.

7.  Entitlement to an initial compensable rating for tension headaches.

8.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from August 1982 to July 1986 and from January 2004 to February 2005.  He also had additional service in the Army National Guard.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In part, that rating decision granted service connection for lumbosacral strain and GERD and assigned an initial 0 percent rating for each disability retroactively effective from February 19, 2005.  In a June 2011 rating decision since issued during the pendency of this appeal, however, the RO increased these ratings to 10 percent as of that same retroactive effective date.  The Veteran has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In October 2014, the Veteran's representative noted that additional relevant evidence had been associated with the claims file since it was last reviewed by the RO as the Agency of Original Jurisdiction (AOJ), but he waived the right to have the AOJ initially consider this additional evidence, preferring instead that the Board do so in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

A portion of the Veteran's records are being maintained electronically in the Virtual VA and Veterans Benefits Management System (VBMS).  So any future consideration of his claims should take into consideration the existence of this electronic record.

The claims of entitlement to an initial compensable rating for the tension headaches and service connection for sinusitis require further development before being decided on appeal, so the Board is remanding these claims to the AOJ, although going ahead and deciding all of the remaining others.


FINDINGS OF FACT

1.  The Veteran has been assigned a rating of 10 percent for his tinnitus, which is the maximum possible schedular rating for this disability.

2.  Prior to February 22, 2012, his lumbosacral strain was manifested by at least 60 degrees of forward flexion and combined range of motion of at least 120 degrees.  Since then it has been manifested by forward flexion of only 30 degrees, albeit not also ankylosis (favorable or unfavorable).

3.  His GERD is manifested by symptoms such as pyrosis and regurgitation, but is not productive of considerable impairment of health.

4.  Prior to February 22, 2012, his right elbow disability was not manifested by flexion limited to 100 degrees.  From that date, flexion was limited to 100 degrees.

5.  His right great toe disability was manifested by swelling, tenderness, and limitations on movement and was later operated on with resection of the metatarsal head.

6.  His right quadriceps injury resulted from a football injury in service consistent with a slight muscle disability, though not manifested by fascial defect, atrophy, impaired tonus, or impairment of function.


CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher than 10 percent for the tinnitus, and inasmuch as the Veteran already has the highest possible schedular rating for this disability, and has not shown an exceptional or unusual disability picture owing to it to in turn warrant extra-schedular consideration, he has failed to state a claim upon which relief may be granted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2014).

2.  Prior to February 22, 2012, the criteria were not met for an initial rating higher than 10 percent for the lumbosacral strain; but as of that date, the criteria are met for a higher 40 percent rating for this service-connected disability.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).

3.  The criteria are not met, however, for an initial rating higher than 10 percent for the GERD. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7346 (2014).

4.  Prior to February 22, 2012, the criteria were not met for an initial compensable rating for the right elbow disability; but since that date the criteria have been met for a higher 10 percent rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.45, 4.71a, Diagnostic Code 5206 (2014).

5.  The criteria also are met for an initial 10 percent rating for the right great toe disability, status post Austin osteotomy with bunionectomy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 5280 (2014).

6.  The criteria are not met, however, for an initial compensable rating for the right quadriceps injury residuals.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.56, 4.73, Diagnostic Code 5314 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013).

Here, the Veteran is challenging the initial evaluations assigned following the granting of service connection for these disabilities.  The U.S. Court of Appeals for Veterans Claims (CAVC/Court) has held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  So in this circumstance VA does not have to provide additional VCAA notice concerning these "downstream" disability rating and effective date elements of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating and effective date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved, and this occurred in this particular instance.  A January 2008 SOC adjudicated these downstream claims after the Veteran expressed his disagreement with the initial ratings assigned for his awarded benefits.  Therefore, he has received all essential notice, has had a meaningful opportunity to participate in the development of these claims, and is not prejudiced by any technical notice deficiency along the way.  Neither he nor his representative has alleged any prejudice with regard to the content or timing of the notice, certainly not shown that any such error is outcome determinative of the claims.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  Here, to satisfy this additional obligation, the Veteran's VA records and identified private treatment records have been obtained and associated with the claims file for consideration.  

He also was provided VA compensation examinations that, collectively, contain a description of the history of the disabilities at issue, document and consider the relevant medical facts and principles, and record the relevant findings for evaluating these service-connected disabilities in relation to the applicable rating criteria.  The reports of these several VA compensation examinations, especially when considered along with the other relevant evidence in the file, provide the information needed to properly rate these service-connected disabilities dating back to 2005, so for the entire period at issue according to the criteria found in the regulations.  Thus, additional examination of these disabilities is not needed, especially since there is no evidence or assertion indicating there has been any material change in the severity of these claimed conditions since the most recent examinations.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the mere passage of time since an otherwise adequate examination was performed); accord VAOPGCPREC 11-95 (April 7, 1995).

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  All reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).  In Mitchell, the Court held that the evaluation of painful motion as limited motion only applies when limitation of motion is noncompensable under the applicable diagnostic code (DC).  The Court further explained that, although painful motion is entitled to a minimum 10 percent rating under Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991), when read together with DC 5003, it does not follow that the maximum rating is warranted under the applicable DC pertaining to range of motion simply because pain is present throughout the range of motion.

A.  Tinnitus

Tinnitus is evaluated under Diagnostic Code 6260, which provides that a maximum schedular rating of 10 percent is to be assigned for recurrent tinnitus.  Note (2) following the Diagnostic Code states:  "assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head."  38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).

The evidence reflects that the Veteran experiences constant bilateral tinnitus.  He has been assigned an initial 10 percent rating throughout the pendency of the claim.  Because 10 percent is the highest schedular rating allowed for tinnitus, there is no legal basis for the assignment of a higher schedular rating.  The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has affirmed VA's longstanding interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (addressing previous versions of Diagnostic Code 6260).  Consequently, this claim for a higher schedular rating for the tinnitus must be denied.

B.  Lumbosacral Strain

The Veteran is currently assigned a 10 percent rating for lumbosacral strain under Diagnostic Code 5237, which is part of the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Under this formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral facture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and 100 percent for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

The Veteran underwent a VA examination in March 2006.  Examination revealed forward flexion of 90 degrees with pain.  Bilateral rotation was 35 degrees and elicited knee pain.  Lateral flexion testing was not conducted secondary to knee pain.  Extension was not recorded.  The Veteran indicated that most of his limitation of activities was due to knee pain.  Later in March 2006, he reported that back pain had worsened since his VA examination.  However, during an outpatient examination even later in March 2006, the back was noted to be within normal limits.

In February 2007, the Veteran reported complaints of pain and spasms.  However, the outpatient examination again revealed the back to be within normal limits.  Additional records from June 2007, July 2007, and October 2007 reflect identical findings.  VA records from December 2007 noted the back was without tenderness or spasm, and range of motion was limited only by obesity.

The Veteran underwent a VA examination in February 2009.  He complained of tightness in the low back occurring 2 to 3 times per week, and had pain with prolonged sitting or standing.  He reported using a back brace at work.  On examination, forward flexion was 85 degrees and extension was 25 degrees.  Lateral flexion was 25 degrees bilaterally and rotation was 45 degrees bilaterally.  There was minimal pain on range of motion testing, including repetitive testing.  No fatigue, weakness, lack of endurance, or incoordination was noted.

An additional examination was conducted in April 2011.  The Veteran reported persistent severe pain and spasm with activities such as walking and lifting.  On examination, forward flexion was 80 degrees and extension was 20 degrees.  Lateral flexion and rotation were both 20 degrees bilaterally.  These findings were recorded after repetitive testing.  The examiner noted that range of motion was limited by the Veteran's unusually large abdomen and limited effort.  The examiner stated that there was no functional limitation associated with the Veteran's condition, and that subjective pain was disproportionate to the objective findings.

The Veteran underwent an additional VA examination in February 2012.  He reported stiffness, fatigue, spasms and paresthesia.  On examination, forward flexion was 30 degrees and extension was 10 degrees.  Lateral flexion and rotation were both 20 degrees bilaterally.  These findings include repetitive testing and limitation due to pain.

Based on the evidence, a staged rating is appropriate in this case.  Prior to February 22, 2012, an initial rating higher than 10 percent is not warranted.  As noted above, a higher 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  These criteria have not been met prior February 2012, as ranges of motion recorded during this period consistently exceeded the listed limitations, even when accounting for additional limitation due to pain or following repetitive testing.  Forward flexion was 90 degrees in March 2006, 85 degrees in February 2009, and 80 degrees in April 2011.  Combined range of motion was 160 degrees in March 2006, 250 degrees in February 2009, and 180 degrees in April 2011.  None of the available records or examination reports from this period reflects abnormal gait or spinal contour resulting from spasm or guarding.

However, from February 22, 2012, a higher 40 percent rating is warranted.  The VA examination conducted on that date reflects forward flexion of 30 degrees, which is consistent with the criteria for this higher rating.  However, an even higher 50 percent rating is not appropriate, as there is no indication of any unfavorable ankylosis of the thoracolumbar spine.

As noted above, neurologic abnormalities are to be rated separately.  In this case, however, the evidence does not reflect sufficient findings to warrant any such ratings.  The March 2006 VA examination, as well as VA records dated from March 2006 through July 2007, recorded normal neurologic findings.  The February 2009 VA examination noted that reflexes in the lower extremities were 1+, but sensation and motor strength were otherwise normal.  The April 2011 VA examination only noted the right patellar reflex as 1/4.  All other reflexes, as well as sensation and motor strength, were normal.  During the February 2012 VA examination, the Veteran reported leg weakness.  However, strength, reflexes, and sensation were all normal on examination.  A comparison of these findings with the rating schedule for neurologic disabilities of the lower extremities found in 38 C.F.R. § 4.124a shows that a compensable rating is not warranted.  That is, diminished reflexes of the lower extremities, with otherwise normal strength, motor function, and sensation, does not rise to a "mild" level of incomplete paralysis sufficient to warrant a separate rating.  38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8521.

The February 2012 examiner also reported at that time that the Veteran's erectile dysfunction was due to anxiety, not his lumbar spine condition.  There is no evidence of any bowel or bladder problems.

Finally, the Board has also considered a rating under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71.  Ratings under this formula are based on incapacitating episodes, which are defined as periods of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  Although the Veteran reported during his February 2009 VA examination that he had been incapacitated and on bed rest for over 2 weeks in the last 12 months, the available treatment records do not reflect any prescribed bed rest during this period.  Indeed, during his February 2012 examination, he only reported one incapacitating episode, and that was from 2004.  Therefore, without further evidence of prescribed bed rest, a rating under this formula is not warranted.

In sum, a rating higher than 10 percent is not warranted prior to February 22, 2012.  From that date, a 40 percent rating is warranted.

C.  GERD

The Veteran's GERD is assigned a 10 percent rating under Diagnostic Code 7346.  A 60 percent rating for hiatal hernia or GERD is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis (vomiting blood) or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn) and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating is warranted for hiatal hernias that manifest two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

Under the above rating criteria, the key element in differentiating the current 10 percent rating from the higher 30 percent rating is the requirement that symptoms are "productive of considerable impairment of health."  Notably, there is no regulatory definition of considerable or severe impairment of health, and therefore the Board must apply the terms in a manner that is "equitable and just."  38 C.F.R. § 4.2.


In this case, a higher 30 percent rating is not warranted.  The available treatment records and VA examination reports reflect complaints of heartburn, dyspepsia, regurgitation, and reflux.  However, there is no indication that these symptoms considerably impair the Veteran's health.  Private records dated August 2005 noted him to be "well-nourished," and VA records dated February 2007 noted he was "healthy appearing."  A February 2012 VA examination also noted that he was well-nourished.  There are no findings which positively indicate weight loss, malnutrition, or any other manifestation of impaired health resulting from GERD.  Moreover, in private records dated March 2005 and a March 2006 VA examination, the Veteran reported that his symptoms were suppressed or relieved with medication.  The April 2011 VA examiner stated that the condition was controlled with oral medications, and that there was no associated functional limitation.  There is no indication of dietary changes, and indeed the Veteran denied such changes in March 2006 and April 2011.

In sum, the Veteran's GERD does not considerably impair his health, and does not otherwise result in a level of disability consistent with the higher 30 percent rating.

D.  Right Elbow

The Veteran is currently assigned a 0 percent rating under Diagnostic Code 5206 for his right elbow condition.  For rating purposes, his right upper extremity is considered his major extremity.

There are several Diagnostic Codes applicable to the Veteran's disability.  Diagnostic Code 5206 provides a 10 percent rating when flexion of the forearm is limited to 100 degrees.  A 20 percent rating is assigned when flexion of the forearm is limited to 90 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Here, a 10 percent rating is not warranted prior to February 22, 2012.  A March 2006 VA examination noted normal range of motion without pain in the elbow, including after repetitive tests.  VA records dated July 2007 noted normal mobility of the joints.  An April 2011 VA examination noted flexion of 145 degrees after repetitive testing.  However, from February 2012, a 10 percent rating under Diagnostic Code 5206 is appropriate, as the VA examination conducted on that date measured flexion of the forearm at 100 degrees.  An even higher 20 percent rating is not warranted, however, as flexion limited to 90 degrees was not shown.

The Board has also considered a rating under Diagnostic Code 5207, which provides a compensable rating for extension limited to 45 degrees, and Diagnostic Code 5208, which allows for a 20 percent rating when flexion is limited to 100 degrees and extension is limited to 45 degrees.  However, extension was noted to be full (i.e. 0 degrees) during the entire appeal period.
 
E.  Right Great Toe

The Veteran's right great toe disability is rated under Diagnostic Code 5280, which addresses unilateral hallux valgus.  A 10 percent rating is assigned when the condition is severe, equivalent to amputation of the great toe, or when operated with resection of the metatarsal head.  38 C.F.R. § 4.71, Diagnostic Code 5280.  The Veteran is currently assigned a 0 percent rating.  In every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Notably, the Veteran underwent a bunionectomy on August 15, 2007, and was assigned a 100 percent rating for his condition from August 15, 2007 through October 31, 2007, under the provisions of 38 C.F.R. § 4.30 for convalescent ratings.

Prior to August 15, 2007, the Board finds that a 10 percent rating is warranted.  In VA records dated March 2005, the Veteran reported that his toe hurt every day when walking.  Records from May 2005 noted a painful bunion, with numbness and tingling on examination.  Private records from August 2005 noted mild to moderate swelling over the bunion on the great toe, and the treating physician described the condition as "very tender."  During a March 2006 VA examination, the Veteran reported that he used wide shoes to alleviate his pain.  His condition flared up with walking more than a quarter-mile, and he could no longer run.  VA records dated August 2007, prior to his surgery, noted worsening pain.

Although there is no specific medical opinion equating the severity of the Veteran's condition to amputation of the right toe, the Board nonetheless finds that the overall level of disability associated with his condition prior to August 15, 2007, including pain and limitation of walking and running, is approximated by the 10 percent rating.

From November 1, 2007, a 10 percent is also warranted.  As noted earlier, the Veteran underwent a bunionectomy in August 2007, and a February 2012 VA examiner stated that this surgery resulted in a resection of the metatarsal head.  This also satisfies the criteria for a 10 percent rating under Diagnostic Code 5280.

However, an initial rating higher that 10 percent is not warranted.  The assigned 10 percent rating is the maximum available under Diagnostic Code 5280.  Higher ratings within the schedule are only available for conditions which have not been demonstrated here, such as pes planus, claw foot, or malunion or nonunion of the metatarsal bones.  Diagnostic Code 5284 governs other foot injuries, but is not applicable in this case since the disability on appeal is the right great toe specifically, and not the entire right foot.

F.  Right Quadriceps Injury

The Veteran is currently assigned a 0 percent rating under Diagnostic Code 5314 for his right quadriceps injury.

Muscle injuries are evaluated under diagnostic codes set forth in 38 C.F.R. § 4.73.  The quadriceps is composed of the rectus femoris, the vastus lateralis, the vastus intermedialis, and the vastus medialis, which are encompassed in Muscle Group XIV.  See 38 C.F.R. § 4.73, Diagnostic Code 5314.  The functions of these muscles include extension of the knee, simultaneous flexion of the hip and knee, tension of facia lata and iliotibial band, acting in postural support of the body, and acting in synchronizing the hip and knee.  Id. 

Under Diagnostic Code 5314, slight muscle damage warrants a noncompensable rating.  The next higher 10 percent rating is assigned for moderate muscle damage. 

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).  Disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56(d).

A slight muscle disability results from a simple wound of muscle without debridement or infection.  History and complaint include service department record of superficial wound with brief treatment and return to duty.  Healing with good functional results.  No cardinal signs or symptoms of muscle disability as defined in paragraph (c) of 38 C.F.R. § 4.56.  Objective findings include minimal scar.  No evidence of fascial defect, atrophy, or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue.

A moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  A history consistent with a moderate muscle disability would include complaints of one or more of the cardinal signs and symptoms, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings of a moderate muscle disability include entrance and (if present) exit scars, small or linear, indicative of short track of missile through muscle tissue, some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to sound side.  38 C.F.R. § 4.56(d)(2).

Historically, the Veteran injured his right quadriceps muscle while playing football in service.  Service treatment records do not reflect any subsequent residuals of debridement or prolonged infection.  This is consistent with a slight muscle disability.

Private records from March 2005 show the Veteran reported occasional sharp pain in the quadriceps.  There was very mild tenderness on examination.  Additional records from August 2005 noted moderate point tenderness over the proximal quadriceps.  In October 2005, some weakness was noted.

A March 2006 VA examination noted no defect or herniation in the right quadriceps.  Strength was noted to be normal.  VA records from June 2007 and July 2007 noted normal neurologic findings as well.  An October 2007 VA examination noted mild pain to palpation in the proximal quadriceps area.  There was no heat, swelling or erythema present.

In March 2008, the Veteran reported that he had sharp pains and weakness in his leg.  He again complained of sharp pains during a February 2009 VA examination.  However, the examination revealed no deformity, swelling, atrophy, or tenderness.  There was no pain with range of motion of the knee, which was normal.

During an April 2011 VA examination, the Veteran reported episodic right thigh pain and spasms, particularly with prolonged standing or excessive walking.  He stated that these symptoms occurred 3 to 4 times a week and lasted less than 4 hours.  They subsided with rest and Tylenol.  On examination, there was no deformity, atrophy, swelling, or tenderness.  The examiner stated that the Veteran's quadriceps injury was healed, with no residuals and no associated functional limitation.

A February 2012 VA examination noted no motor weakness.  The Veteran had full extension of the right knee.

Based on the evidence, a 10 percent rating for moderate muscle damage is not warranted.  As noted above, the Veteran's injury in service was caused by playing football, with no subsequent residuals of debridement or prolonged infection.  This is consistent with a slight muscle disability.  Moreover, there is no objective evidence of any loss of deep fascia or muscle substance, or impairment of muscle tonus.  Although one of the functions of Muscle Group XIV is extension of the knee, there is no indication that the Veteran's condition results in any limitation of extension of the right knee.  Muscle Group XIV also functions in simultaneous flexion of the hip and knee.  However, the Veteran is already service-connected for limitation of flexion of the right hip and right knee.  Therefore, any such limitation is already being separately compensated and should not be considered in determining a rating for his right quadriceps injury.  38 C.F.R. § 4.14.

Although records from 2005, as well as more recent statements by the Veteran, reflect tenderness and weakness in the quadriceps, consistent with one of the cardinal signs and symptoms of muscle disability, subsequent records reflect objective findings of normal strength, and the April 2011 VA examiner diagnosed a healed quadriceps injury with no residuals and no associated functional limitations.  In sum, the history of the injury and the objective findings are consistent with a slight muscle injury, while the Veteran's statements regarding symptoms are consistent with a moderate muscle injury.  Therefore, when viewed collectively, the overall weight of the evidence is more consistent with a slight muscle disability, and a compensable rating is not warranted.

G.  Extra-schedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether he is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extra-schedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit-of-the-doubt rule applies to determinations of whether a symptom should be attributed to a service-connected condition.  To this end, the Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering whether he is entitled to an extra-schedular rating.


According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  And although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

According to Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities on appeal with the established criteria found in the Rating Schedule for these disabilities shows that the rating criteria reasonably describes his disability level and symptomatology, as discussed above.  These criteria specifically contemplate the ringing in his ears associated with his tinnitus; the pain and limitation of motion associated with his low back disability; the pain and surgical treatment associated with his right great toe condition; the pain and limitation of motion associated with his right elbow; the pyrosis, reflux, and regurgitation associated with his GERD; and the pain and weakness associated with his right quadriceps injury.  Higher schedular ratings are provided for many of these disabilities based upon additional symptoms which are not demonstrated by the evidence.  There is no indication that any of his conditions result in symptoms that fall so far outside the purview of the Rating Schedule as to render its application inadequate.


ORDER

An initial rating higher than 10 percent for the tinnitus is denied.

An initial rating higher than 10 percent for the lumbosacral strain is denied prior to February 22, 2012, also is denied, but a higher 40 percent rating is granted from February 22, 2012 onwards, subject to the statutes and regulations governing the payment of VA compensation.

An initial rating higher than 10 percent for the GERD is denied.

But a higher 10 percent initial rating is granted for the right great toe disability, status post Austin osteotomy with bunionectomy, subject to the statutes and regulations governing the payment of VA compensation.

An initial compensable rating for the right elbow condition is denied prior to February 22, 2012, but a higher 10 percent rating is granted from February 22, 2012 onwards, subject to the statutes and regulations governing the payment of VA compensation.

However, an initial compensable rating for the residuals of the right quadriceps injury is denied.


REMAND

Additional development of the Veteran's claim for an increased rating for his tension headaches is necessary.  A history of symptoms recorded during the most recent VA examination in February 2012 reflects conflicting statements.  One sentence of the report states that he experienced headaches an average of 3 times per week, each lasting for 2 minutes.  However, a subsequent sentence lists symptoms of his condition, including headaches, occurring 3 times per week and lasting all day.  Therefore, further clarification is needed regarding the frequency and duration of his symptoms.

In addition, during the February 2012 VA examination, the Veteran reported being diagnosed with migraine headaches, and the examiner rendered a diagnosis of migraine headaches based on this history.  The claims file was not reviewed in conjunction with the examination.  However, a review of the record does not reflect a previous diagnosis of migraine headaches.  Rather, VA examinations in March 2006, February 2009 and April 2011 diagnosed tension headaches, and the February 2009 examiner specifically noted no history of migraines.  The Veteran is also service -connected for tension headaches, rated by analogy under Diagnostic Code 8199-8100.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Id.  Therefore, on remand, the examiner should review the claims file and clarify which diagnosis is applicable to the Veteran's condition.

Additional development is also necessary concerning the Veteran's claim for service connection for sinusitis.  In October 2004, during his most recent period of active service, he was diagnosed and treated for sinusitis.  In January 2005, he completed a post-deployment assessment in which he denied any history of a cough, runny nose, or difficulty breathing.  However, in March 2005, after his period of active service, VA records reflect that he complained of chronic sinusitis, mainly on the left side, with some pressure behind his eyes.  Additional records in September 2005 show he presented with a 3-day history of cold symptoms, congestion, and mild sinus tenderness.  The record on appeal is unremarkable for additional findings until September 2009, when he was diagnosed with sinusitis during a period of National Guard training.


In light of these documented findings of sinusitis during his active service and National Guard training, and the additional complaints noted in his VA records, the Veteran should be afforded a VA examination to determine the nature and etiology of any current sinusitis disability.  His military personnel records should also be obtained.

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's service personnel records, including records concerning his service in the Alabama Army National Guard.

2.  Obtain the Veteran's VA treatment records for the period from 2009 through the present and associate them with the claims file so they, too, may be considered.

3.  Upon receipt of all additional records, schedule the Veteran for a VA compensation examination reassessing the severity of his service-connected tension headaches.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the relevant history.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The VA examiner must clarify whether the Veteran has tension headaches or migraine headaches, or both, and must in any event indicate all present symptoms and manifestations attributable to the service-connected disability, in accordance with 38 C.F.R. § 4.124a, Diagnostic Code 8100, including especially the frequency and duration of any associated prostrating attacks.

4.  As well, the Veteran should be scheduled for a VA examination for a medical nexus opinion concerning the nature and etiology of any current sinusitis condition.  All indicated tests and studies are to be performed and all findings are to be reported in detail.  The claims folder, a complete copy of this decision and remand, and all other pertinent records are to be made available to the examiner and the examiner should note such review in his/her report.  The examiner is requested to render an opinion as to whether it is as likely as not (50 percent probability or greater) that any current sinusitis, if present, incepted during the Veteran's military service (whether on active duty (AD) or active duty for training (ACDUTRA)) or is otherwise related or attributable to any qualifying period of service, including especially the sinusitis diagnosed in October 2004.

It is essential the examiner provide explanatory rationale for the opinion, whether favorable or unfavorable to the claim, if necessary citing to specific evidence in the file supporting conclusions.

5.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, then send him and his representative a Supplemental Statement of the Case and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


